    Case 1:20-cr-00202-DLI Document 9 Filed 06/11/20 Page 1 of 7 PageID #: 23


                                                                    US.
RMT:ICR/JEA
                                                                                       E.O.N.y,
                                                                   ★
F.#2020R00514                                                             JUN112II2II ★
UNITED STATES DISTRICT COURT                                      '-ONG ISLAND office
EASTERN DISTRICT OF NEW YORK
                            -           X


UNITED STATES OF AMERICA                              INDICTMENT


       - against -
                                                      CnjCR_20_2_0 2
                                                      (T. 18, U.S.C.,§§ 231(a)(3), 844(c)(1),
SAMANTHA SHADER,                                       844(f)(1), 844(h)(1), 844(1), 844(n),
                                                       924(c)(l)(B)(ii),924(d)(1), 982(a)(2),
                                                       982(b)a),2 and 3551 et seg.; T.21,
                        Defendant.                     U.S.C.,§ 853(p); T.26, U.S.C.,
                                                       §§ 5861(d), 5861(f)and 5872(a);
                                                       T.28, U.S.C., § 2461(c))
                                       X



THE GRAND JURY CHARGES:                                                   IRIZARRY, J.
                                        COUNT ONE
                                     (Use ofExplosives)                        BLOOM,MJ.

              1.      On or about May 29,2020, within the Eastern District ofNew York,

the defendant SAMANTHA SHADER,together with others, did knowingly, intentionally

and maliciously damage and destroy, and attempt to damage and destroy, by means offire

and an explosive, a vehicle and other personal and real property, to wit: a New York City

Police Department vehicle, in whole and in part owned and possessed by and leased to, an

institution and organization receiving Federal financial assistance, to wit: the New York City

Police Department and New York City government.

              (Title 18, United States Code, Sections 844(f)(1),2 and 3551 ^seg.)
   Case 1:20-cr-00202-DLI Document 9 Filed 06/11/20 Page 2 of 7 PageID #: 24



                                        COUNT TWO
                                           (Arson)

                 2.   On or about May 29, 2020, within the Eastern District ofNew York,

the defendant SAMANTHA SHADER,together with others, did knowingly, intentionally

and maliciously damage and destroy, and attempt to damage and destroy, by means of fire

and an explosive, a vehicle and other real and personal property used in interstate and foreign

commerce and in an activity affecting interstate and foreign commerce,to wit: a New York

City Police Department vehicle.

              (Title 18, United States Code, Sections 844(i),2 and 3551 ^s^.)

                                      COUNT THREE
                         (Using an Explosive to Commit a Felony)

                 3.   On or about May 29,2020, within the Eastern District ofNew York,

the defendant SAMANTHA SHADER,together with others, did knowingly and intentionally

use an explosive, to wit: an incendiary device, to commit one or more felonies, to wit: the

crimes charged in Counts One and Two,which felonies may be prosecuted in a court ofthe

United States.


              (Title 18, United States Code, Sections 844(h)(1), 2 and 3551 et s^.)
                                       COUNT FOUR
                                    (Arson Conspiracy)

              4.      On or about May 29, 2020, within the Eastern District of New York,

the defendant SAMANTHA SHADER,together with others, did knowingly and intentionally

conspire to maliciously damage and destroy, by means offire and an explosive, a vehicle and
other real and personal property used in interstate and foreign commerce and in an activity
   Case 1:20-cr-00202-DLI Document 9 Filed 06/11/20 Page 3 of 7 PageID #: 25



affecting interstate and foreign commerce,to wit: a New York City Police Department

vehicle, contrary to Title 18, United States Code, Section 844(i).

              (Title 18, United States Code, Sections 844(n)and 3551       seq.l

                                        COUNT FIVE
                                (Use of a Destructive Device)

              5.      On or about May 29,2020, within the Eastern District ofNew York,

the defendant SAMANTHA SHADER,together with others, did knowingly and intentionally

use and carry a firearm, to wit: an incendiary device, during and in relation to a crime of

violence, to wit: the crime charged in Count One,and did knowingly and intentionally

possess such destructive device in furtherance ofsaid crime of violence.

              (Title 18, United States Code, Sections 924(c)(l)(B)(ii), 2 and 3551

                                         COUNT SIX
                                       (Civil Disorder)

              6.      On or about May 29,2020, within the Eastern District ofNew York,

the defendant SAMANTHA SHADER,together with others, committed and attempted to

commit acts to obstruct, impede and interfere with any law enforcement officer lawfully

engaged in the lawful performance of his official duties incident to and during the

commission of a civil disorder which in any way and degree obstructed, delayed and

adversely affected commerce and the movement ofany article and commodity in commerce

and the conduct and performance ofany federally protected function.

              (Title 18, United States Code, Sections 231(a)(3),2 and 3551 ^s^.)
   Case 1:20-cr-00202-DLI Document 9 Filed 06/11/20 Page 4 of 7 PageID #: 26



                                       COUNT SEVEN
                       (Possessing and Making a Destructive Device)

              7.      On or about May 29,2020, within the Eastern District ofNew York,

the defendant SAMANTHA SHADER,together with others, did knowingly receive, possess

and make a firearm, to wit: an incendiary device, which is a destructive device, as defined

pursuant to 26 U.S.C.§ 5845(a)(8),(f)(1) and (f)(3), and which was not registered to her in

the National Firearms Registration and Transfer Record.

              (Title 26,United States Code, Sections 5861(d)and 5861(f); Title 18, United

States Code, Sections 2 and 3551 ^seq.l

                       CRIMINAL FORFEITURE ALLEGATION
                    AS TO COUNTS ONE.TWO.THREE AND FOUR

              8.     The United States hereby gives notice to the defendant that, upon her

conviction ofany ofthe offenses charged in Counts One, Two,Three and Four,the

government will seek forfeiture in accordance with:(a)Title 18, United States Code, Section
g44(c)(l), which requires.any person convicted ofsuch offenses to forfeit any explosive
materials involved or used or intended to be used in any violation of Title 18, United States

Code, Section 844; and(b)Title 18, United States Code, Section 982(a)(2), which requires

any person convicted ofsuch offenses, to forfeit any property constituting, or derived from,
proceeds obtained directly or indirectly as a result ofsuch offenses.
              9.     Ifany ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                     (a)     cannot be located upon the exercise of due diligence;

                     (b)     has been transferred or sold to, or deposited with, a third party;

                     (c)     has been placed beyond the jurisdiction ofthe court;
    Case 1:20-cr-00202-DLI Document 9 Filed 06/11/20 Page 5 of 7 PageID #: 27



                         (d)    has been substantially diminished in value; or

                         (e)    has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

as incorporated by Title 18, United States Code, Section 982(b)(1), to seek forfeiture of any
other property of the defendant up to the value of the forfeitable property described in this
forfeiture allegation.

              (Title 18,United States Code,Sections 844(c)(1),982(a)(2)and 982(b)(1); Title

21, United States Code, Section 853(p))

                           CRIMINAL FORFEITURE ALLEGATION
                                       AS TO COUNT FIVE


               10.       The United States hereby gives notice to the defendant that, upon her

conviction ofthe offense charged in Count Five, the government will seek forfeiture in

accordance with Title 18, United States Code, Section 924(d)(1) and Title 28, United States

Code, Section 2461(c), which require the forfeiture of any firearm or ammunition involved in
or used in any knowing violation ofTitle 18, United States Code, Section 922 or Section
924.


               11.       If any ofthe above-described forfeitable property, as a result of any act

or omission ofthe defendant:

                         (a)    cannot be located upon the exercise of due diligence;
                         (b)    has been transferred or sold to, or deposited with, a third party;

                         (c)    has been placed beyond the jurisdiction ofthe court;
                         (d)    has been substantially diminished in value; or
    Case 1:20-cr-00202-DLI Document 9 Filed 06/11/20 Page 6 of 7 PageID #: 28



                      (e)     has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,
Section 853(p); Title 28, United States Code, Section 2461(c))
                         CRIMINAL FORFEITURE ALLEGATION
                                   AS TO COUNT SEVEN


               12.    The United States hereby gives notice to the defendant that, upon her

conviction ofthe offense charged in Count Seven,the government will seek forfeiture in

accordance with Title 18, United States Code, Section 924(d)(1), Title 26, United States

Code, Section 5872(a) and Title 28, United States Code, Section 2461(c), which require the
forfeiture of:(a)any firearm involved in any violation of Title 26, United States Code,
Section 5861(d); and(b)any firearm or ammunition involved in or used in any violation of
any criminal law ofthe United States.

               13.    Ifany ofthe above-described forfeitable property, as a result ofany act

or omission ofthe defendant:

                      (a)     cannot be located upon the exercise of due diligence;
                      (b)     has been transferred or sold to, or deposited with, a third party;
                      (c)     has been placed beyond the jurisdiction ofthe court;
                      (d)     has been substantially diminished in value; or
    Case 1:20-cr-00202-DLI Document 9 Filed 06/11/20 Page 7 of 7 PageID #: 29



                         (e)   has been commingled with other property which cannot be

divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

              (Title 18, United States Code, Section 924(d)(1); Title 21, United States Code,

Section 853(p); Title 26, United States Code, Section 5872(a); Title 28, United States Code,

Section 2461(c))



                                                                A TRUE BILL




                                                                FOREPERSON



                   'F.
               GHUE
RICHARD P. DONOGHUE              W
               TTORNEY
UNITED STATES ATTORNE^
EASTERN DISTRICT OF NEW YORK
